COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                  §
  SAMUEL LYN REAVES,                                           No. 08-21-00186-CR
                                                  §
                       Appellant,                                 Appeal from the
                                                  §
  v.                                                             18th District Court
                                                  §
  THE STATE OF TEXAS,                                        of Johnson County, Texas
                                                  §
                         State.                               (TC# DC-F201700692)
                                                  §

                                         O R D E R

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until May 18, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Shelly D. Fowler, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before May 18, 2022.

       IT IS SO ORDERED this 18th day of April, 2022.

                                                      PER CURIAM

Before Rodriguez, C.J., Palafox, and Alley, JJ.